Case: 1:18-cr-OO741-SO Doc #: 1 Filed: 12/14/18 1 of 4. Page|D #: 1

lN THE UNITED STATES DISTRICT COURT§¢
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DlVlSlON `

  

lNFoRMATIoN"":

 

 

 

UNITED STATES OF Al\/IERICA, )
) t 1 .
Plaintiff, § § § §§ §§ §§
v. ) CASE NO.
) Title 26, Sections 7206(2), and
KARLA JENKINS, ) 7206(1), United States Code
)
Defendant. )

GENERAL ALLEGATIONS

 

§§

n

light cwa

l. Defendant KARLA JENKINS (“JENKINS”) resided in Richmond Heights, Ohio,

At all times relevant to this lnformation:

in the Northern District of Ohio, Eastern Division.

2. JENKINS held herself out to be a tax preparer and operated a tax preparation
business. As part of her tax preparation business, JENKINS prepared tax returns for clients
under the name Vertical TaX Service, LLC. These clients gave personal identifying information
(“Pll”), including names, addresses, social security numbers, and dates of birth to JENKINS so
that JENKINS could prepare the tax returns.

3. Vertical TaX Service, LLC Was registered as a Limited Liability Company With
the State of Ohio on February 5, 2014, With R.J., JENKINS’ then-spouse, listed as the registered
agent. Vertical TaX Service, LLC previously operated under the name Jenkins TaX Service d/b/a
R & K Tax Services (collectively, “VTS”) from approximately February 2006 through

December 2013.

Case: 1:18-cr-OO741-SO Doc #: 1 Filed: 12/14/18 2 of 4. Page|D #: 2

4. VTS was located at XXXX‘ l\/layfield Road, Suite XXX, South Euclid, ()hio
44121, in the Northern District of Ohio, Eastem Division. JENKINS prepared tax returns at this
location.

5. A Preparer Tax ldentification Number (“PTIN”) was a number issued by the
lnternal Revenue Service (“IRS”) to paid tax preparers. lt was used to identify individual tax
preparers and, when applicable, must be placed in the Paid Preparer section of a tax return that
was prepared for compensation

6. At least as early as 2010, the IRS issued JENKINS a PTIN ending in 5507.

7. Federal tax law for the years 2012 through 2015 provided for itemized
deductions, including but not limited to the following deductions, which could be claimed by
qualifying persons on their federal income tax returns:

a. The Medical and Dental Expenses deduction allowed qualifying taxpayers to
deduct expenses paid by the taxpayer that year for medical and dental care for the
taxpayer, a spouse, and dependents Qualifying taxpayers could deduct only the
amount of total medical expenses that exceeded 7.5% of the taxpayer’s adjusted
gross income.

b. The Charitable Contributions deduction allowed qualifying taxpayers to deduct
charitable contributions made to qualified organizations during the year.

c. The Miscellaneous Expenses deduction allowed qualifying taxpayers to deduct
certain expenses, including Unreimbursed Employee Expenses to the extent that
the expenses exceeded 2% of the taxpayer’s adjusted gross income.
Unreimbursed Ernployee Expenses included expenses that the taxpayer paid or

incurred during the tax year that were for carrying on the taxpayer’s trade or

Case: 1:18-cr-OO741-SO Doc #: 1 Filed: 12/14/18 3 of 4. Page|D #: 3

business of being an employee, and were ordinary and necessary for the
taxpayer’s employment

8. A Schedule C (Form 1040), Profit or Loss from Business was used by a taxpayer
to report income or loss from a business that the taxpayer operated or a profession that the
taxpayer practiced as a sole proprietor if the primary purpose for engaging in the activity was for
income or profit and the taxpayer was involved in the activity with continuity and regularity

9. JENKINS used the Pll received from these various clients (collectively, “VTS
clients”) to prepare and electronically file false, fictitious, and fraudulent tax returns in the VTS
clients’ names The VTS clients received the majority of the refund. JENKINS received a
portion of the refund as her tax preparation fee. JENKINS falsified itemized deductions and
business income and expenses to obtain income tax refunds to which neither she nor the t
taxpayers were entitled. l\/lany of the false, fictitious and fraudulent personal income tax returns
filed by JENKINS shared common characteristics

lO. JENKINS used her PTIN on the false, fictitious, and fraudulent returns that she
filed in the VTS clients’ names

COUNT l
(Aiding and Assisting in the Preparation and Presentation of a False and Fraudulent Return,
26 U.S.C. § 7206(2))

The United States Attorney charges:

ll. The allegations in paragraphs l through lO of the General Allegations are re-
alleged and incorporated by reference in this count, as though fully restated herein.

12. On or about l\/larch 2l, 2013, in the Northern District of Ohio, Eastern Division,

Defendant KARLA JENKINS did willfully aid and assist in, and procure, counsel and advise the

preparation and presentation to, the lnternal Revenue Service, of the tax return of K.T. (a real

Case: 1:18-cr-OO741-SO Doc #: 1 Filed: 12/14/18 4 of 4. Page|D #: 4

person known to the United States Attorney), for the calendar year 2012, which was false and
fraudulent as to a material matter, in that, as the defendant well knew and believed at the time the
return was prepared and presented to the IRS: (a) the return reported fictitious or falsely inflated
deductions or losses, and (b) the return claimed a tax refund that was false in its entirety or was
falsely inflated

ln violation of Title 26, United States Code, Section 7206(2).

COUNT 2
(Making and Subscribing False lncome Tax Return, 26 U.S.C. § 7206(1))

The United States Attorney further charges:

13. On or about November 20, 2014, in the Northern District of Ohio, Eastern
Division, Defendant KARLA JENKINS, a resident of Richmond Heights, Ohio, who was
married, did willfully make and subscribe a U.S. lndividual lncome Tax Return, Form 1040, for
the calendar year 2013, on behalf of herself and her spouse, which was verified by a written
declaration that it was made under the penalties of perjury and was filed with the lnternal
Revenue Service, and which Defendant KARLA JENKINS did not believe to be true and correct
as to every material matter in that, as she then and there well knew and believed, the return
understated her total income (on line 22) by failing to report income that Defendant KARLA
JENKINS had that year in the approximate amount of $59,617, as a result of which the return
understated the amount of taxes owing for that year in the approximate amount of $19,958.

ln violation of Title 26, United States Code, Section 7206(1).

JUSTIN E. HERDl\/IAN
United States Attorney

t ~ `. ’ 1 f“’?
MI@HAEL L. CoLLYER"
Chief, White Collar Crimes Unit

  
   

